Citation Nr: 1410821	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-07 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to an initial compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from February 1962 to February 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, and from an April 2010 rating decision of the RO in Detroit, Michigan.

The October 2009 rating decision granted service connection for right ear hearing loss and assigned a noncompensable (0 percent) rating, effective May 29, 2009, and denied service connection for tinnitus.  In October 2009, the Veteran filed a notice of disagreement with the disability rating that was assigned for right ear hearing loss and with the denial of service connection for tinnitus.  A statement of the case was issued in January 2011, and the Veteran filed a substantive appeal later that month.

The April 2010 rating decision denied service connection for left ear hearing loss.  The Veteran filed a notice of disagreement in May 2010.  A statement of the case was issued in January 2011, and the Veteran filed a substantive appeal later that month.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for left ear hearing loss and tinnitus, and entitlement to an increased rating for right ear hearing loss.  For the reasons discussed below, the Board finds it necessary to remand these claims for further development.

The Board notes that there are two etiology opinions of record (an August 2009 private opinion and a September 2009 VA opinion) for the service connection claims but finds that neither is adequate for purposes of rendering a decision. 

Specifically, the Board notes that the August 2009 private physician's opinion is based on the Veteran's own account of his medical history.  While this situation does not, by itself, render the private opinion non-probative, the Board notes that it does not appear the private physician was aware of certain information that needs to be addressed in order for the Board to find that an opinion has probative value.  In particular, the Board notes that the private examiner did not take into consideration that the audiometry findings of the January 1964 separation examination report did not show left ear hearing loss at the time of the Veteran's separation from service.  Nor was the private examiner aware that the Veteran expressly denied any ear, nose, or throat trouble at the time of his separation from service.  Furthermore, the private physician did not discuss the Veteran's post-service work in a factory; even though the Veteran has reported that he used hearing protection during this employment, the fact that the Veteran did work in an environment that was sufficiently noisy to require the use of hearing protection should be addressed in any opinion.  

Moreover, the Board notes that the case at hand does not give a clear picture of when the Veteran's left ear hearing loss had its onset.  Without such a timeline, the Board finds that the private opinion is based on incomplete information.  Finally, if the Veteran's left ear hearing loss and tinnitus had their onset after service, the private physician did not provide an explanation for delayed-onset hearing loss and tinnitus being linked to service in this case.

The Board further finds that the September 2009 VA examination report does not probatively support a denial of his service connection claims.  First, the Board notes that, as with the private opinion, the VA examination report does not include the Veteran's contentions concerning the timeline for the onset of his left ear hearing loss. 

Second, the Board finds that the examiner's opinion does not answer the questions that are pertinent to the Veteran's claims.  The examiner opined that, "[b]ased on mild loss noted at 4kHz at separation in the right ear, minimal amount if any tinnitus, and hearing within normal limits in the left ear at separation, acoustic [trauma] must be considered as occurring in the right ear only while [the] Veteran [was] in [the] Military." 

The Board finds this opinion to be problematic for both service connection claims.  With respect to the left ear hearing loss claim, the examiner appears to be stating that, because the Veteran's left ear hearing was within normal limits on separation, he did not suffer left ear (only right ear) acoustic trauma during service.  That is, it appears that the examiner has concluded that the Veteran did not suffer left ear acoustic trauma during service because his left ear hearing was normal at separation.  The Board notes, however, that VA concedes that the Veteran suffered acoustic trauma while performing his duties as a heavy vehicle driver in service.  VA is not attempting to determine whether the Veteran suffered acoustic trauma.  Such trauma is conceded.  It appears that conceding left ear acoustic trauma may have an impact on the examiner's opinion.  The Board therefore finds it necessary to obtain a new opinion in which the examiner concedes left ear acoustic trauma.
 
With respect to the tinnitus claim, the VA audiologist appears to be stating that "[b]ased on ... minimal amount if any tinnitus, ... acoustic [trauma] must be considered as occurring in the right ear only while [the] Veteran [was] in [the] Military."  This rationale does not adequately explain why the Veteran's tinnitus was not related to service, to include the conceded in-service acoustic trauma, or to his service-connected right ear hearing loss.  It is therefore necessary to remand this claim for the purpose of obtaining a new etiology opinion. 

The Veteran has also claimed entitlement to a compensable rating for right ear hearing loss.  The Board notes that the Veteran was most recently examined by VA in September 2009.  The Board notes that the duty to assist does not require a remand for re-examination solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Nonetheless, the Board notes that audiometry findings obtained during the audiology examination for the service connection claims will be relevant to assessing the severity of the Veteran's service-connected right ear hearing loss.  The Board will therefore remand the right ear hearing loss claim so that the Veteran may undergo a new VA examination.

While this case is on remand, the Veteran should be given the opportunity to identify any relevant medical records, and all appropriate steps to obtain such records should be completed. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for hearing loss or tinnitus.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2.  Following completion of the above, schedule the Veteran for a VA examination to obtain a medical opinion as to whether he has a current left ear hearing loss and tinnitus disabilities that are related to his period of service, and to determine the severity of his service-connected right ear hearing loss.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted, and the results should be reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current left ear hearing loss and tinnitus arose during service, is otherwise related to any incident of service, or was incurred or aggravated secondary to his service-connected right ear hearing loss.  For purposes of this opinion, the Board notes that the Veteran's military occupational specialty (MOS) is heavy truck driver, and therefore acoustic trauma for both ears is conceded.

The examiner should provide a rationale for the conclusions reached.

3.  After the development requested above, and any additional development deemed necessary has been completed to the extent possible, the record should be reviewed and the claims readjudicated.  If any benefit sought on appeal is denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



